 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
ABILENE DIVISION

MITCHELL W. WAGNER,
TDCJ ID No. 01543049,

SID No. 02396387,

Previous TDCJ ID Nos. 00875647,
00995563,

CIVIL ACTION NO. l:lS-CV-l77-C

TEXAS DEPARTMENT OF CRIMINAL

§

§

§

§

§

§

Plaintiff, §

§

§

§

§

JUSTICE, et al., §
§
§

Defendants.
Order

Before the Court is the Report and Recommendation of the United States Magistrate
Judge entered on October 16, 2018, and “Plaintiff[’s] Objections to the Magistrate Judge
Recommendations Report” filed on November l, 2018. In his Report and Recommendation the
Magistrate Judge recommends that the Court find:

(l) Defendant Baldwin’s Partial Motion to Dismiss (Doc. 40) should be GRANTED,
such that all of Plaintiff’ s claims under the TeXas Religious Freedom Restoration Act (TRFRA)
should be DISMISSED for lack of jurisdiction;

(2) PlaintifF s Motion for the State to Produce All Defendants’ Addresses (Doc. 62),
and PlaintifP s Motion for Summary Judgment for Failure to Appear (Doc. 63), should be
DENIED; and

(3) Plaintiff’ s claims, other than his claims under the TRFRA, against the remaining

unserved Defendants, namely Archie D. Scarborough, Keith F. Meeks, Richard Burgess, James

 

Finley, Clayton Wheeden, and the Texas Kairos Organization, should be DISMISSED without
prejudice under F ederal Rule of Civil Procedure 4l(b).

The Court conducted a de novo review of the relevant portions of the Report and
Recommendation and finds that the findings and conclusions of the Magistrate Judge are correct.
The Court therefore ADOPTS them as the findings and conclusions of this Court and
OVERRULES the Plaintiff’s Objection.

The Court further finds that although Defendant Stanley J. Baldwin responded to
Plaintiff`s complaint by filing his Partial Motion to Dismiss, he has utterly failed to file a
sufficient answer or other responsive pleading pursuant to Fed. R. Civ. P.' 8(b) as to Plaintiff’s
complaints that Defendant Baldwin violated Plaintiff`s right to practice his religion pursuant to
the First Amendment and the Religious Land Use and lnstitutionalized Persons Act (RLUIPA),
and that he subjected Plaintiff to racial discrimination in violation of the Fourteenth Amendment
Consequently, the Court finds that Defendant Baldwin shall have twenty (20) days to file an
answer or other responsive pleading pursuant to Fed. R. Civ. P. S(b) regarding those remaining
claims. The Court will enter a Scheduling Order upon receipt of such responsive pleading

It is therefore ORDERED:

(l) Defendant Baldwin’s Partial Motion to Dismiss (Doc. 40) is GRANTED, and
Plaintiff`s claims against all of the Defendants under the Texas Religious Freedom Restoration
Act (TRFRA) are dismissed With prejudice for lack of jurisdiction.

(2) Plaintiff`s Motion for the State to Produce All Defendants’ Addresses (Doc. 62),

and Plaintiff’ s Motion for Summary Judgment for Failure to Appear (Doc. 63), are DENIED.

 

(3) Plaintiff" s federal claims against the unserved Defendants Archie D. Scarborough,
Keith F. Meeks, Richard Burgess, James Finley, Clayton Wheeden, and the Texas Kairos
Organization, are DISMISSED without prejudice under Federal Rule of Civil Procedure 4l(b).

(4) Pursuant to Federal Rule of Civil Procedure 54(b), the Court finds that there is no
just reason for delay in entering final judgment and judgment shall be entered accordingly.

(5) Defendant Stanley J. Baldwin shall, Within twenty (20) days of the date of this
Order, file an answer or other responsive pleading pursuant to Fed. R. Civ. P. 8(b) regarding
PlaintifF s claims raised under the First and Fourteenth mendments, and the RLUIPA.

/
Dated January H_'i, 2019.

    

 

/ »~
sAiyi/R. cU " Gs .
ni,dr Unite tates District Jjud

l

 

 

